DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election without traverse of Species D directed to Fig. 8 (claims 1-18) in the reply filed on October 12th, 2022 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites “the second dip” while claims 15 and 16 fails to recite the first dip.   There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumagai et al. (Pub. No.: US 2006/0027863 A1), hereinafter as Kumagai.

    PNG
    media_image1.png
    444
    1108
    media_image1.png
    Greyscale

Regarding claim 1, Kumagai discloses a semiconductor device in Fig. 1 comprising: an N-type deep well region (portion of n-type well 2 excluding the overlapping portion) and a P-type body region (p-type well) formed in a substrate (substrate 1), the N-type deep well region having a depth greater than a depth of the P-type body region (see annotated Fig. 1 and [0039-0042]); a gate electrode (gate electrode 7) formed on substrate and overlapping the N-type deep well region and the P-type body region (see annotated Fig. 1 and [0041]); a source region (source region 4) 
formed in the P-type body region (see annotated Fig. 1 above); a drain region (drain region 8) formed in the N-type deep well region and spaced apart from the gate electrode (see [0048]); an N-type body region (n-type well 13 including the overlapping region) surrounding the P-type body region and abutting the N-type deep well region (abutting the portion of the n-type well 2) (see annotated 
Fig. 1 and [0039]); and a first dip (a drop from n-type well 2 to n-type well 13) formed between the N-type body region and the N-type deep well region (see annotated Fig. 1 above), wherein the N-type body region has a depth less than a depth of the N- type deep well region (claim 1 fails to define how the depth being measured) (n-type well 13 reach a deep that is above the depth of the bottom surface of planar portion of n-type well 2) (see annotated Fig. 1 above).
Regarding claim 2, Kumagai discloses the semiconductor device of claim 1, wherein the N-type deep well region has a doping concentration smaller than that of the N-type body region (n-type well 2 has doping concentration profile lower than the n-type well 13) (see Fig. 2a-2b).
Regarding claim 7, Kumagai discloses the semiconductor device of claim 1, wherein the P-type body region has a depth less than a depth of the N-type deep well region and a depth of the N-type body region (p-type well 3 reach a depth that is above depths of the bottom surfaces of n-type well 2 and n-type well 13) (see annotated Fig. 1 above).
Regarding claim 8, Kumagai discloses the semiconductor device of claim 1, wherein the first dip overlaps the gate electrode (see annotated Fig. 1 above).
Regarding claim 9, Kumagai discloses the semiconductor device of claim 1, further comprising a pinch-off region (defined boundary between n-type well 2 and n-type well 13) in the substrate located between the N-type deep well region and the N- type body region (see annotated Fig. 1 above).
Claims 11, 13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheu et al. (Patent No.: 8,592,901 B1), hereinafter as Sheu.
Regarding claim 11, Sheu discloses a semiconductor device in Fig. 2 comprising: an N-type deep well region (epi layer 10b including first doped region 12) and a P-type body region (third doped region 32) formed in a substrate (substrate 10a), the N-type deep well region having a depth greater than a depth of the P-type body region (a depth of the bottom surface of epi layer 10b greater than a dept of the bottom surface of third doped region 32) (see column 3, lines 12-16, lines 7-11 and lines 44-48); a gate electrode (gate electrode 16) formed on the substrate and overlapping the N-type deep well region and the P-type body region (see column 3 and lines 53-58); a pick-up region (sixth doped region 42) and a source region (source region 22) respectively formed in the P-type body region (see column 2, lines 59-65 and column 4, lines 61-67); a drain region (drain region 20) formed in the N-type deep well region and spaced apart from the gate electrode (see column 2 and lines 59-67); an N-type body region (second doped region 30) surrounding the P-type body region and abutting the N-type deep well region (second doped region 30 sharing a boundary with epi layer 10b) (see column 3 and lines 44-48); and an N-type well region (fourth doped region 28) formed in the N-type deep well region and surrounding the drain region (see column 3 and lines 12-19), wherein the N-type body region has a depth greater than a depth of the N- type well region (a depth of the bottom surface of second doped region 30 greater than a depth of the bottom surface of the fourth doped region 28) (see Fig. 2).
Regarding claim 13, Sheu discloses the semiconductor device of claim 11, wherein the N-type deep well region has a doping concentration smaller than that of the N-type body region (second doped region 30 formed by implanting ion into epi layer 10b, therefore the doping concentration of second doped region 30 is higher than the epi layer 10b) (see Fig. 3A and column 5, lines 25-41).
Regarding claim 15, Sheu discloses the semiconductor device of claim 11, further comprising: a field oxide layer (isolation structure 24) disposed between the gate electrode and the drain region (see Fig. 2, column 4 and lines 1-13); and a P-type buried layer (top doped region 14) disposed under the field oxide layer and abutting the N-type well region (top doped region 14 and first doped region 12 of epi layer 10b has common boundary) (see Fig. 2, column 3, lines 12-20 and lines 55-62).
Regarding claim 17, Sheu discloses the semiconductor device of claim 11, wherein the P-type body region has a depth less than a depth of the N-type deep well region and a depth of the N-type body region (a depth of the bottom surface of third doped region 32 is above depths of the bottom surfaces of epi layer 10b and second doped region 30) (see Fig. 2).

      Allowable Subject Matter
Claims 3-6, 10, 12, 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: further comprising a second dip formed on a bottom surface of the N-type deep well region, wherein the second dip is located further away from an upper surface of the substrate relative to the first dip as recited in claim 3; wherein the N-type deep well region has an uneven bottom surface and has a non-planar doping profile in a horizontal direction as recited 10; further comprising a first dip formed between the N-type body region and the N-type deep well region, wherein the first dip overlaps the gate electrode, and wherein the N-type body region has a depth less than a depth of the N- type deep well region as recited in claim 12; and wherein the N-type deep well region has an uneven bottom surface and has a non-planar doping profile in a horizontal direction as recited in claim 18. Claims 4-6 and 14 depend on claims 2 and 12, therefore also include said claimed limitation.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the 112 rejection as set forth in the office action and in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to disclose or suggest the claimed invention having: wherein the second dip overlaps the field oxide layer and the P-type buried layer as recited in claim 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818